Citation Nr: 1412849	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-29 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for abnormal electrocardiogram consistent with asymptomatic diffuse ischemia (a heart disorder) rated as 10 percent disabling from August 29, 2005, to November 18, 2012, and 30 percent disabling from November 19, 2012.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A Travel Board hearing was held at the RO in May 2011 before the undersigned Acting Veterans Law Judge (AVLJ) and a copy of the transcript is of record.  

In an April 2013 submission, the Veteran requested a second hearing for the same issue.  However, VA regulations do not obligate VA to provide more than one Board hearing for the same substantive appeal.  38 C.F.R. § 20.703 (2013).  As a hearing has already been conducted regarding this issue and no good cause has been shown to grant the Veteran's request for a second hearing, the Board finds that the request must be denied.


FINDINGS OF FACT

1.  From August 29, 2005, the most probative evidence of record shows that the Veteran's heart disorder is manifested by cardiac hypertrophy.

2.  From August 29, 2005, the most probative evidence of record does not show that the Veteran's heart disorder is manifested by at least more than one episode of acute congestive heart failure in any given year, a workload of less than 5 Metabolic Equivalent of Task (METs), or left ventricular dysfunction with an ejection fraction of less than 55 percent.


CONCLUSION OF LAW

From August 29, 2005, the criteria for a 30 percent rating for a heart disorder, but no more, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Board finds that letters dated in January 2007 and September 2012 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  Moreover, to the extent that the Veteran was not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the March 2013 supplemental statements of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the supplemental statement of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the AVLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2011 Board hearing, the Veteran was assisted at the hearing by his representative and his representative and the AVLJ asked questions to draw out the current severity of the service-connected disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained via the post-remand development.  The hearing focused on the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board also finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the post-January 2010 treatment records from the South Texas Health Care System, in substantial compliance with the September 2012 Board remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran was provided with a VA examination in November 2009 as well as post-Remand in November 2012 and an addendum to that examination was obtained in February 2013.  The Board finds the post-remand VA examination and addendum are adequate to adjudicate the claim and substantially comply with the Board's remand because after a review of the record on appeal and an examination of the claimant the examiner provided a well-reasoned medical opinion as to the current severity of his heart disorder.  Id; Also see Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see 38 U.S.C.A. § 5103A(d).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's Virtual VA and VBMS claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claim files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran contends he is entitled to higher ratings for his service-connected heart disorder, rated by analogy under 38 C.F.R. § 4.104, Diagnostic Code 7005 pertinent to coronary artery disease (CAD).  This disability is currently rated 10 percent disabling from August 29, 2005 to November 19, 2012, and 30 percent disabling thereafter.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate Diagnostic Codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Pursuant to DC 7005, a 10 percent evaluation is warranted when a documented CAD produces a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent evaluation is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure (CHF) in the past year, or; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted when there is chronic CHF, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

With the above criteria in mind, the Board notes that an August 2005 VA chest x-ray shows an enlarged heart.  Moreover, VA treatment records contain a trans-thoracic echocardiogram dated in January 2006 that shows mild left ventricular hypertrophy.  Furthermore, an August 2011 computerized tomography (CT) scan of the chest showed left ventricular wall thickening that "suggests hypertrophy."  

These medical opinions that the Veteran has evidence of cardiac hypertrophy are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds that the criteria for a 30 percent rating for the Veteran's service-connected heart disorder have been met.  See DC 7005.  Moreover, because the Veteran's adverse symptomatology have been substantially the same throughout the period of time during which his claim has been pending, the Board finds that he met the criteria for a 30 percent rating at all times from August 29, 2005.  See Hart, supra.

Conversely, the Board finds that a rating in excess of 30 percent is not warranted at any time during the appeal period.  Under DC 7005, a higher rating would require at least a showing of: 1) more than one episode of acute CHF in the past year, or 2) a workload of less than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or 3) left ventricular dysfunction with an ejection fraction of 50 percent or less.

As to acute CHF and left ventricular dysfunction, the record contains no evidence of more than one episode of acute CHF in any given year.  VA treatment records show the Veteran's ejection fractions of record were 56 percent in October 2005 and 55 percent in November 2012.  There is also no evidence of left ventricular dysfunction with an ejection fraction of 50 percent or less.  Thus, the Board finds that the Veteran is not entitled to a higher rating under DC 7005 on these bases. This is true from August 29, 2005, and therefore consideration of a staged rating is not warranted.  Hart, supra.

As to METs, VA treatment records contain multiple METs assessments.  There is only one finding during the appeal period of a workload of less than 5 METs.  Specifically, the February 2013 VA examiner conducted an interview-based METs test and found that the lowest activity level at which the Veteran reported fatigue was less than 3 but no greater than 5 METs.  This level is consistent with activities such a light yard work (weeding), lawn mowing with a power mower, and brisk walking.  However, the VA examiner explicitly found that the METs level limitation was not due to the service-connected heart disorder.  Indeed, he specifically, opined that 0 percent, or none, of the METs level limitation was due to the Veteran's service-connected heart disorder.  He explained that non-cardiac medical conditions limited the METs level and he attributed the limitations in the following manner: obesity (40 percent), deconditioning (40 percent), and foot condition [fusion of great toes on both feet and pain in feet with walking] (20 percent).  The VA examiner elaborated that the Veteran's obesity and foot pain with walking more than a few blocks prevent him from doing any regular exercise.

Therefore when he tries to do any physical work he has significant fatigue; this is most consistent with deconditioning due to his lack of regular exercise.  He denies chest pain on exertion; his echocardiogram on November 19, 2012 showed normal left ventricular wall motion and function with an ejection fraction of greater than 55 percent.  Therefore...the limitation of his METs is most consistent with non cardiac conditions including the obesity, foot condition, and deconditioning.

This medical opinion is not contradicted by any other medical evidence of record.  Colvin, supra.

In this regard, the Court in Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), stated that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  Here, however, in the February 2013 addendum to the November 2012 VA examination report, the VA examiner carefully differentiated how much of the METs level limitation is due to each cardiac and non-cardiac diagnosis and provided a thorough rationale for his opinion.  The Board therefore finds that the METs level limitation need not be attributed to the service-connected heart condition.  Nieves-Rodriguez, supra; Stefl, supra.

In an April 2013 statement the Veteran disagrees with the VA examiner's opinion, arguing that because the METs finding was based on only an interview, it is invalid.  Moreover, the Veteran is competent to provide evidence as to his day to day activities.  Layno, supra.  However, a MET is a measurement which reflects a person's capacity to perform various tasks with regard to energy cost.  Moreover, the VA examiner's opinion was based on the echocardiogram, physical examination, and interview conducted in February 2013 as part of his own evaluation, as well as record review, including discussion of the November 2012 examination report.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the attribution of METs level limitation to various diagnoses falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  The Veteran has not demonstrated that he has the medical expertise to render such an opinion.  Therefore, the Board finds that the VA examiner's METs opinion, based on an interview with the Veteran regarding his activities, physical examination, and record review, is more probative with regard to the Veteran's METs than a lay assignment.  Thus, the Board finds that the Veteran is not entitled to a higher rating under DC 7005 on the basis of his METs.  This is true from August 29, 2005, and therefore consideration of a staged rating is not warranted.  Hart, supra.

The Board has also considered whether the Veteran may be entitled to higher ratings under another DC.  In this regard, the Board notes that the Veteran's service-connected heart disorder ("abnormal electrocardiogram consistent with asymptomatic diffuse ischemia") is not an enumerated disability in the schedule of ratings, it is rated by analogy under DC 7005, which contemplates arteriosclerotic heart disease and CAD.  The cardiovascular system, and diseases of the heart in particular, are evaluated under DCs 7000-7020.  See 38 C.F.R. § 4.104 (2013) Many of these DCs have identical criteria to DC 7005, and therefore the above analysis applies and no higher ratings are available under these DCs.  Moreover, Diagnostic Code 7010 does not provide for a rating higher than 30 percent; therefore no higher rating is possible under this DC.  In addition, for the Veteran to be entitled to a higher rating under any of the remaining DCs, the evidence would have to show either: active infection with valvular disease, endocarditis, or pericarditis (DCs 7000-7002); myocardial infarction documented by laboratory tests (DC 7006); sustained ventricular arrhythmias requiring hospitalization or the implantation of an AICD (DC 7011); heart valve replacement (DC 7016); coronary bypass surgery (DC 7017); implantation of a cardiac pacemaker (DC 7018); or a cardiac transplant (DC 7019).  However, the record contains no probative evidence of any of these criteria.  Therefore, in the absence of such evidence the Board will not rate his service connected heart disorder under one of these other heart DCs.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of a diagnostic code should be upheld so long as it is supported by explanation and evidence.).  This is true from August 29, 2005, and therefore consideration of a staged rating is not warranted.  Hart, supra.

Lastly, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2013).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence shows that the Veteran's service-connected heart disorder has manifested with: cardiac hypertrophy on echocardiogram or x-ray; no more than one episode of acute congestive heart failure; a workload of greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; an ejection fraction of no less than 55 percent; and requirement of continuous medication.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected heart condition is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's heart disorder, the question of entitlement to a TDIU is not raised.

In summary, the Board finds that while a 30 percent rating is warranted during the entire appeal period, a rating in excess of 30 percent is not warranted during the appeal period.  In reaching this conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative 

evidence of record is against a rating in excess of 30 percent, the doctrine is not for application.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A 30 percent rating, but no higher, for a heart disorder is granted effective August 29, 2005, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


